Filed 2/24/17 Modified and certified for publication 3/15/17 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION FOUR

        Y.R.,                                             B266621

       Plaintiff and Appellant,                           (Los Angeles County
                                                          Super. Ct. Nos. BF051758)
       v.

         A.F.,

       Defendant and Respondent.


     APPEAL from an order of the Superior Court of Los
Angeles County, B. Scott Silverman, Judge. Reversed and
remanded with directions.
     Walzer Melcher, Christopher C. Melcher and Steven K.
Yoda for Plaintiff and Appellant.
     Cuneo & Hoover, J. Nicholas Cuneo and Janina A.
Verano for Defendant and Respondent.

              ______________________________________
       Appellant Y.R., mother of Z., appeals the trial court’s
order awarding child support from respondent A.F., father of
Z., in an amount that deviated downward from the statewide
uniform guideline by a substantial amount. Appellant
contends the court failed to state its reasons for awarding
less than the guideline or for concluding the amount
awarded was in Z.’s best interests, as required by Family
Code section 4056, subdivision (a).1 She further contends
the court erroneously based the award on appellant’s and
Z.’s historical expenses rather than the disposable income
and lifestyle of respondent -- an extraordinarily high income
earner -- and placed on appellant the burden of proving the
guideline amount reasonable, rather than requiring
respondent to prove the guideline amount unjust or
inappropriate. Finally, appellant contends respondent
presented insufficient evidence to support a deviation from
the guideline.
       We conclude that the trial court’s failure to comply
with the requirements of section 4056, subdivision (a)
mandates reversal, despite the existence of evidence
sufficient to warrant a deviation from the guideline. We
further conclude that the court’s reliance on appellant’s and
Z’s expenses and lifestyle, rather than on those of
respondent and his children, precludes us from implying
findings adequate to support the deviation ordered by the

1    Undesignated statutory references are to the Family Code.




                              2
court. Accordingly, we reverse and remand for
reconsideration of child support under the correct criteria.

    FACTUAL AND PROCEDURAL BACKGROUND
       A. Appellant’s Petition and Respondent’s Opposition
       Appellant and respondent had a brief affair resulting
in the birth of their daughter, Z., in July 2006. Appellant is
a hair stylist. Respondent is a successful director and
producer. He is married and lives with his wife and three
children, one of whom is an adult. Appellant, who has had
sole custody of Z. since her birth, did not immediately seek a
formal order of support. Instead, respondent paid certain of
appellant’s and Z.’s expenses and provided additional funds,
totaling approximately $5,000 per month. In October 2014,
when Z. was eight, appellant filed a petition to establish
parentage and for guideline child support. Her petition also
requested that respondent pay Z.’s health insurance, a
portion of Z.’s uninsured health care costs, and half the cost
of Z.’s extracurricular activities.2
       After filing the petition, appellant submitted requests
for production to respondent, asking for tax returns and
other documents pertinent to his income and expenses.
Appellant also submitted interrogatories seeking detailed
information about respondent’s lifestyle, including a
description of the home he and his family shared, the

2     By stipulation of the parties, respondent was to have no
custody or visitation rights.




                                3
restaurants they frequented, the vacations they took, and
the cost of his other children’s tuition, extracurricular
activities, and medical insurance. Respondent objected to
answering the interrogatories, on the ground that he
acknowledged that he was an “extraordinarily high income
earner” within the meaning of section 4057, subdivision
(b)(3), and had the ability to pay child support in “any
amount commensurate with the reasonable needs of the
minor child.”3 He raised the same objection to the document

3        Section 4057, subdivision (a) provides that guideline child
support established by the formula set forth in section 4055,
subdivision (a) -- which increases as the supporting parent’s
monthly disposable income increases -- “is presumed to be the
correct amount of child support to be ordered.” Subdivision (b)(3)
of section 4057 provides that the presumption may be rebutted
where “[t]he parent being ordered to pay child support has an
extraordinarily high income and the amount determined under
the formula would exceed the needs of the children.” In White v.
Marciano (1987) 190 Cal.App.3d 1026, the court held: “Where
there is no question of the noncustodial parent’s ability to pay
any reasonable support order, . . . evidence of detailed lifestyle . .
. [is] irrelevant to the issue of the amount of support to be paid
and thus protected from discovery and inadmissible in
determining the support order.” (Id. at p. 1032.) As explained in
Johnson v. Superior Court (1998) 66 Cal.App.4th 68, despite the
broad language of White, financial information concerning
extraordinarily high earners is not irrelevant to the needs of their
children: the holding prohibits “the type of detailed discovery
. . . for which responses would be ‘unnecessary, . . . unduly
burdensome and oppressive . . . .’” (Id. at p. 75.) As further
explained in Estevez v. Superior Court (1994) 22 Cal.App.4th 423,
in calculating guideline child support where the high income
(Fn. continued on next page.)



                                  4
requests. He provided a declaration stating his salary was
$2,282,512 per year (approximately $190,000 per month).
Appellant disputed that respondent was an extraordinarily
high income earner under the statute, but did not seek an
order compelling further responses.4
      Prior to the hearing, appellant presented evidence that
she and Z. lived in a three-bedroom, two-bath apartment in
Santa Monica with her other two children, Z.’s older half-
brother and half-sister. Z. shared a bedroom with her half-
sister. Appellant described the apartment as “cramped,” and
stated that the rent for a four-bedroom condo in the same
area would be, at a minimum, $6,000 per month, while
renting a four-bedroom home in the area would cost between
$10,000 and $15,000 monthly. Appellant further stated that

earner resists detailed discovery of his or her financial affairs,
“the trial court may make such assumptions concerning his or her
net disposable income, federal income tax filing status, and
deductions from gross income as are least beneficial to the
extraordinarily high earner . . . .” (Id. at p. 431.)
4     Counsel for appellant threatened to file a motion to compel
and participated in a meet and confer with respondent’s counsel.
Respondent eventually provided 2013 and 2014 profit and loss
statements for his company, Cartel Productions, Inc.; 2013 and
2014 profit and loss statements for two other companies he
owned with insignificant income; 2013 and 2014 personal profit
and loss statements; cancelled checks showing his personal
income for the first two months of 2015; and tax returns for
himself and his companies for 2012 and 2013. Appellant no
longer disputes that respondent’s income falls within the
extraordinarily high income category.




                                5
one of respondent’s sons attended a private school at a cost
of $34,000 per year ($2,833 per month).5 Appellant
described a number of activities she wished to provide Z.,
including tutoring at a cost of $480 per month, a nanny at a
cost of $1,800 per month, and theater camp at a cost of
$2,100 per year. She also stated she was unable to afford
vacations, visits to out-of-state relatives, art classes, piano
lessons, and better quality clothing and restaurants for Z.
Appellant’s income and expense declaration indicated she
worked part-time as a hair stylist, grossing $1,833 per
month. Rent on her existing apartment was $2,840 per
month. Other expenses, including groceries, utilities,
clothing and insurance, totaled approximately $6,000 per
month.6
      Respondent provided an income and expense
declaration stating that his annual salary was $2,097,000,
based on 2014 earnings for himself and his company,
Cartel.7 Respondent acknowledged, however, that a
5
     Respondent states in his brief that he paid $3,913 per
month in private school tuition for the two minor children of his
marriage.
6     This sum included the $400 per month appellant paid for
Z.’s Catholic school tuition and the $550 per month he paid for
appellant’s car lease.
7      Attached statements of cash receipts and disbursements for
Cartel showed the company grossing $5.4 million in 2013 and
$3.339 million in 2014. Payment for “salaries” (presumably
appellant’s) was $3,612,000 in 2013 and $2,097,000 in 2014. Also
attached to the income and expense declaration were copies of
(Fn. continued on next page.)



                                 6
percentage of the expenses claimed by Cartel should be
included in his income, as they represented perquisites for
him.8 His income and expense declaration indicated his rent
was $20,900 per month and that he spent more than $3,000
per month in each of the following categories: “[g]roceries
and household supplies,” “[e]ating out,” “[c]lothes,” education
for the two minor children who lived with him, and
“[e]ntertainment, gifts, and vacation.” He also indicated
“[o]ther” expenditures of over $31,000 per month, including
legal fees unrelated to the underlying proceeding, fitness,
non-tuition expenses for the children, “[m]iscellaneous [c]ash
[e]xpenses” of $7,167, and $7,500 per month he had recently
begun paying appellant. He stated that he paid $13,457

five Cartel checks paid to respondent in January and February
2015, totaling approximately $300,000 after deduction of state
and federal taxes ($610,000 gross).
8     Appellant submitted a declaration stating that in his
estimation, 50 percent of Cartel’s expenses for “[a]utomobile,”
“[e]ntertainment,” “[o]ffice [s]upplies,” “[t]ravel,” and
“[p]romotion” should be allocated to him as income, along with 25
percent of the amount allocated to “[t]elephone” expenses and 100
percent of the amount allocated to “[s]ecurity” expenses. When
these amounts were added, along with a few thousand dollars in
residuals and fees from another company, his income increased
from $2,097,000 in 2014 to $2,282,512, the figure he used to
calculate his monthly income of approximately $190,000. (See
§ 4058, subd. (a)(3); In re Marriage of Tharp (2010) 188
Cal.App.4th 1295, 1326 [expenditures classified as expenses by a
company may be re-classified perquisites of the employee for
purposes of calculating spousal or child support].)




                                7
($10,000 plus various expenses) per month for child support
for another child born out of wedlock.9 His attorneys
prepared a DissoMaster report indicating that based on
disposable income of approximately $190,000 per month,
guideline child support was $11,840 per month.10
      Respondent’s opposition focused on appellant’s and Z.’s
current expenses. Respondent argued that based on
appellant’s income and expense declaration, $11,840 in
support represented “$4,660 more per month than
[appellant] needs to pay the monthly expenses for [herself],
[Z.] and [her] two other children from prior relationships,”
and that appellant needed support from respondent of only
$7,180 per month “to pay her monthly expenses.”
Respondent’s opposition contained no discussion of his or his
other children’s lifestyles, and made no attempt to calculate
a reasonable amount of child support based on the evidence
of his monthly income and expenses.
      In her reply, appellant contended that respondent’s
income was much higher than $190,000 per month,
observing that his company’s income had been higher in
2013 and that he had already been paid $610,000 for the

9     Whether this was included in the income and expense
declaration in the tuition or children’s expense categories was
unclear.
10    “The DissoMaster is a privately developed computer
program used to calculate guideline child support under the
algebraic formula required by section 4055.” (In re Marriage of
Williams (2007) 150 Cal.App.4th 1221, 1227, fn. 5 (Williams).)




                                 8
first two months of 2015.11 Appellant’s accounting expert,
David Blumenthal, calculated an average monthly salary for
respondent by adding the data for 2013, a year in which
respondent and his company had much higher income, to the
data for 2014, and assuming that all of Cartel’s expenses for
those periods except agent commissions and payroll taxes
were perquisites.12 This resulted in average income of
$4,037,636 per year or $336,470 per month. Based on this
enhanced income, Blumenthal prepared a DissoMaster
report indicating guideline child support was $25,325 per
month.

     B. The Hearing and the Court’s Ruling
     Neither party presented additional evidence at the
March 23, 2015 hearing. Initially, the parties debated
whether respondent was an extraordinarily high wage
earner and the amount of guideline support. After hearing
argument, the court concluded that respondent was an
extraordinarily high wage earner under section 4057. It
further found that respondent’s representations concerning

11   As previously noted, the $610,000 represented pre-tax
income. Respondent’s post-tax income from Cartel was
approximately $300,000 for those two months.
12    In so doing, Blumenthal not only allocated 100 percent of
the expenses listed in respondent’s declaration to income, but
also added such items as Cartel’s accounting and business
management expenses, bank charges, rent, union dues and legal
fees.




                               9
Cartel’s expenses were unsubstantiated, as they were based
on “one document, for which there [was] not even a
declaration of his business manager of how it was prepared
or if it was prepared in the ordinary course.” Accordingly,
“for the purposes of . . . analysis,” the court began with
appellant’s figures, both for respondent’s monthly income --
over $300,000 -- and the guideline amount -- $25,325. The
court described these figures as “probably excessive” and
“inflated,” as the expenses included as income to respondent
by Blumenthal appeared to be “fairly typical categories of
business expenses,” but found Blumenthal’s calculations to
be “the most accurate number[s] I’ve got.”
       With respect to whether the guideline amount was
excessive, respondent’s counsel argued that appellant’s
request for sufficient funds to rent a four-bedroom house and
hire a nanny exceeded the needs of the child, and whether
the guideline amount was $11,840 or $25,325, it was
excessive. He contended the court should award an amount
“consistent with [the] $7,000 per month, that we’ve
suggested, which is her expenses less her income.” Counsel
did not address respondent’s resources or the expenses
necessary to maintain his other children.
       Like respondent’s counsel, the court addressed its
remarks to appellant’s expenses. Addressing the
appropriateness of the guideline amount, the court stated:
“[Appellant’s] income and expense declarations consistently
show expenses that don’t approach [$25,325], that never
exceed $9,000 per month, excluding some expenses which . . .




                             10
[respondent] has been picking up. . . . [¶] . . .[¶] Her claimed
expenses are $9,013. She includes the $400 in tuition that
the respondent pays. . . . And I saw the rent she paid.
. . . [¶] . . .[¶] If I just . . . take her expenses[,] -- which she
doesn’t claim are solely for . . . [Z.]. She says those are her
personal expenses and she’s included the full amount of her
rent -- I have to infer that some amount of those expenses
are attributable to the other two children for which
respondent isn’t responsible. But it’s impossible for me to
. . . sort them out.” The court then ordered respondent to
pay Z.’s tuition at a school “comparable in nature to the
schools attended by his other children,” 75 percent of
reasonable extracurricular activities and school expenses not
covered by tuition, all of Z.’s health insurance, and 90
percent of uncovered medical expenses. Without mention of
respondent’s expenses for himself and the children living
with him, the court stated that guideline child support
“would be far in excess of . . . the child’s reasonable needs are
. . . .” It ordered respondent to pay appellant $8,500 per
month “as a reasonable assessment of the additional
expenses that would allow the child to live at a standard of
living that’s appropriate for . . . respondent’s position in life.”
        Appellant’s counsel immediately objected, stating that
appellant’s past monthly expenses were limited by her lack
of access to the funds needed to support Z. in an appropriate




                                 11
manner.13 The court responded: “I do believe that her
income and expense declaration is evidence of the reasonable
needs of the child, together with the other evidence that’s
been submitted to me about the . . . experiences [sic,
presumably expenses] that the child is incurring. I think . . .
[appellant] has a burden to show me what . . . the child’s
reasonable needs are where I’ve deviated.”
      In its written order, the court reiterated its findings
that respondent was an extraordinarily high earner, that his
monthly gross cash flow was $336,470, that guideline
support was $25,325 per month, and that support in that
amount “would exceed the child’s reasonable needs . . . .”
The order directed respondent to pay “$8,500 per month plus
the payment of the child’s medical insurance, 90% of the
child’s uncovered medical costs, 75% of the child’s extra-
curricular activities, and 100% of the child’s private school
tuition at an institution comparable to those that
[respondent’s] other children attend,” stating this would
“meet the minor child’s reasonable needs.” The written
order gave no explanation for the court’s calculation of child
support, the reasoning underlying its conclusion that
guideline support was excessive, or the evidence it relied

13     Appellant also filed written objections after the hearing,
stating: “The court placed the burden on [appellant] to prove the
reasonable needs of the minor child while the law provides that it
is [r]espondent’s burden” and that “[t]he court abused its
discretion in determining the minor child’s needs by basing it on
[appellant’s] Income and Expense declaration . . . .”




                                12
upon in concluding the amount awarded was in the best
interests of the child. Appellant timely noticed an appeal of
the support order.

                          DISCUSSION
      Appellant contends the court erred in failing to state,
orally or in its order, its reasons for deviating from the
guideline amount, as required by section 4056, subdivision
(a). Appellant further argues that sufficient findings cannot
be inferred, as the record demonstrates the court improperly
placed the burden of justifying a guideline award on
appellant, and improperly relied on appellant’s historical
expenses, rather than on respondent’s disposable income and
lifestyle, to determine Z’s reasonable needs. We agree.

      A. Standard of Review
      The interpretation and application of section 4056 is
reviewed de novo. (See, e.g., Mercury Interactive Corp. v.
Klein (2007) 158 Cal.App.4th 60, 81 [appellate courts
independently determine proper interpretation of statutes,
regulations and rules].) Child support awards are reviewed
for abuse of discretion. (In re Marriage of Cheriton (2001) 92
Cal.App.4th 269, 282 (Cheriton); Williams, supra, 150
Cal.App.4th at pp. 1233-1234.) However, in reviewing such
orders, appellate courts recognize that “California has a
strong public policy in favor of adequate child support,” that
“‘determination of a child support obligation is a highly
regulated area of the law,’” and that “‘the only discretion a




                              13
trial court possesses is the discretion provided by statute or
rule. [Citations.]’ [Citation.]” (Cheriton, supra, at p. 283;
accord, Williams, supra, at p. 1234.) The trial court “has ‘a
duty to exercise an informed and considered discretion with
respect to the [parent’s child] support obligation . . . .’
[citation],” and its “discretion is not so broad that it ‘may
ignore or contravene the purposes of the law. . . . [Citations.]’
[Citation.]” (Cheriton, supra, at p. 283.) Moreover, “a [trial]
. . . court abuses its discretion if it applies improper criteria
or makes incorrect legal assumptions” (Ellis v. Lyons (2016)
2 Cal.App.5th 404, 415), or when its decision “is influenced
by an erroneous understanding of applicable law . . . .”
(Farmers Insurance Exchange v. Superior Court (2013) 218
Cal.App.4th 96, 106.)

      B. The Trial Court Failed to Comply with the Statutory
         Requirements for Deviating from Guideline Child
         Support
      Every trial judge making a child support order must
begin by “making a formula calculation pursuant to section
4055.” (In re Marriage of Hall (2000) 81 Cal.App.4th 313,
316-317 (Hall).) The provision “sets forth a statewide
uniform guideline for determining the appropriate amount of
child support. The term ‘guideline,’ however, is a
euphemism. The support amount rendered under the
guideline’s algebraic formula ‘is intended to be
presumptively correct in all cases, and only under special
circumstances should child support orders fall below the




                               14
child support mandated by the guideline formula.’” (In re
Marriage of Hubner (2001) 94 Cal.App.4th 175, 183
(Hubner), quoting § 4053, subd. (k).) As discussed, one
special circumstance that justifies award of an amount below
the guideline arises when “the parent being ordered to pay
child support has an extraordinarily high income and the
amount determined under the formula would exceed the
needs of the children.” (§ 4057, subd. (b)(3).) “The parent
who invokes [the] high income exception to the guideline[]
has the burden of proving ‘“application of the formula would
be unjust or inappropriate,’ and the lower award would be
consistent with the child’s best interests.” (In re Marriage of
Wittgrove (2004) 120 Cal.App.4th 1317, 1326.)
       A child’s “‘needs’” are not determined under an
objective standard. “‘What constitutes reasonable needs for
a child varies with the circumstances of the parties.’” (S.P.
v. F.G. (2016) 4 Cal.App.5th 921, 931, quoting In re Marriage
of Chandler (1997) 60 Cal.App.4th 124, 129 (Chandler).)
“‘“Clearly where the child has a wealthy parent, that child is
entitled to, and therefore ‘needs’ something more than the
bare necessities of life.”’” (Hubner, supra, 94 Cal.App. 4th at
p. 187, quoting Johnson v. Superior Court, supra, 66
Cal.App.4th at p. 72.) A parent’s duty of support for his or
her children does not end with the furnishing of necessities
“‘“if he [or she] is able to afford more.”’” (Hubner, supra, at
p. 187, quoting McGinley v. Herman (1996) 50 Cal.App.4th
936, 941; see section 4053, subd. (a) [“A parent’s first and
principal obligation is to support his or her minor children




                              15
according to the parent’s circumstances and station in life”];
subd. (d) [“Each parent should pay for the support of the
children according to his or her ability”]; subd. (f) [“Children
should share in the standard of living of both parents”].) In
short, “income discrepancies . . . can affect the child’s needs,”
and even where the section 4057, subdivision (b)(3) exception
clearly applies, the trial court should “assess[] [the child’s
needs] differently depending on whether [the supporting
parent] earns $12 million a year [or] . . . $1 million . . . .”
(Johnson v. Superior Court, supra, at p. 74; accord, Hubner,
supra, at p. 187.)
      A trial court persuaded by the evidence that a
downward departure from the guideline is justified because
the guideline amount exceeds the child’s needs must comply
with the procedural requirements of section 4056,
subdivision (a), which states: “To comply with federal
law,[14] the court shall state, in writing or on the record, the

14     (See 42 U.S.C. section 667, subd. (a) [“Each State, as a
condition for having its State plan approved under this part,
must establish guidelines for child support award amounts
within the State”]; subd. (b)(2) [“There shall be a rebuttable
presumption, in any judicial or administrative proceeding for the
award of child support, that the amount of the award which
would result from the application of such guidelines is the correct
amount of child support to be awarded. A written finding or
specific finding on the record that the application of the
guidelines would be unjust or inappropriate in a particular case,
as determined under criteria established by the State, shall be
sufficient to rebut the presumption in that case”].)




                                16
following information whenever the court is ordering an
amount for support that differs from the statewide uniform
guideline formula amount under this article: [¶] (1) The
amount of support that would have been ordered under the
guideline formula. [¶] (2) the reasons the amount of support
ordered differs from the guideline formula amount. [¶] (3)
The reasons the amount of support ordered is consistent
with the best interests of the children.” Section 4056 is
clear: “‘[A] court cannot exercise its discretion [to deviate
from the guideline] . . . without saying why, either in writing
or on the record.’” (In re Marriage of Brinkman (2003) 111
Cal.App.4th 1281, 1292-1293.) The obligation to provide the
information required by section 4056, subdivision (a) arises
sua sponte (In re Marriage of Laudeman (2001) 92
Cal.App.4th 1014), and the court’s failure to comply with the
statute’s procedural requirements, standing alone,
constitutes ground for reversal of a child support order and
remand for compliance. (Rojas v. Mitchell (1996) 50
Cal.App.4th 1445, 1450 [reversal required where trial court
failed to state its reasoning, although support order did not
appear defective or unsupported by substantial evidence];
accord, Hubner, supra, 94 Cal.App.4th at p. 183; Hall, supra,
81 Cal.App.4th at p. 319; In re Marriage of Gigliotti (1995)
33 Cal.App.4th 518, 526.) As explained in Hall, the
provision serves several vital functions, including assuring
parents that the system under which support is calculated is
“‘just’” and that “‘the amount of the support was arrived at
[under a process] . . . that is fair and reasonable to both the




                              17
payor and the payee,’” and providing sufficient information
in the record for appellate courts “to evaluate whether a
court correctly followed the formula guideline . . . or
whether it abused its discretion in differing from it.” (Hall,
supra, at pp. 319-320, italics omitted.)
      Here, the court found the monthly guideline amount
was $25,325, but awarded $8,500 in child support.15 It failed
to state, either in its written order or on the record, its
reasons for deviating from the guideline or why it believed
the amount awarded was in Z.’s best interests. Accordingly,
we must reverse and remand for the court to provide the
omitted reasoning.16

15    The court also directed respondent to pay private school
tuition for Z. and the cost of health insurance. The amount of
these costs is not clear from the record, but neither party
suggests they would be more than $3,600 per month.
16     We recognize the court’s written order stated that the
guideline amount “would exceed the child’s reasonable needs,”
and the court stated on the record that its $8,500 per month
award was “a reasonable assessment of the additional expenses
that would allow the child to live at a standard of living that’s
appropriate for him [sic] and for the respondent’s position in life.”
But to comply with section 4056, subdivision (a), a court must do
more than issue conclusory findings; it must articulate why it
believes the guideline amount exceeded the child’s needs and why
the deviation is in the child’s best interests. (See S.P. v. F.G.,
supra, 4 Cal.App.5th at p. 935 [“The statement of reasons
contemplated by section 4056, subdivision (a)(3) is not just a
conclusory finding that the variance from presumptively correct
formula support is in a child’s best interest”].) In S.P. v. F.G.,
where the support order was affirmed, the trial court made
(Fn. continued on next page.)



                                 18
       Respondent contends that the mandated findings are
discernable from the record. (See Hubner, supra, 94
Cal.App.4th at p. 183 [appellate court need not reverse “if
the missing information [required by section 4056,
subdivision (a)] is . . . otherwise discernible from the
record”]; Rojas v. Mitchell, supra, 50 Cal.App.4th at p. 1450
[“In general, the failure to make a material finding on an
issue supported by the pleadings and substantial evidence is
harmless when the missing finding may reasonably be found
to be implicit in other findings”].) However, the court’s
comments on the record do not supply the missing rationale;
if anything, they support an alternative ground for reversal.
First, the court repeatedly indicated it had reviewed
appellant’s income and expense declaration and assured
itself that the amount awarded would allow her to pay her
existing expenses. As previously discussed, a child’s needs
are primarily a function of the higher earning parent’s
disposable income and standard of living. The assumption
that a child’s “historic expenses” define his or her needs “is
erroneous in the case of wealthy parents, because it ignores
the well-established principle that the ‘child’s need is
measured by the parents’ current station in life.’” (Cheriton,

specific findings as to reasonable monthly amounts for rent,
utilities, groceries, dining out, vacations, entertainment, auto
expenses, clothing, and dry clearing, relating its findings to the
evidence presented as to both the mother’s current expenses and
the costs of a more lavish lifestyle in a detailed written order. (4
Cal.App.4th at pp. 925-930.)




                                 19
supra, 92 Cal.App.4th at p. 293, quoting In re Marriage of
Kerr (1999) 77 Cal.App.4th 87, 96; accord, Chandler, supra,
60 Cal.App.4th at pp. 127, 129 [support order reversed
where trial court focused on mother’s monthly expenses and
concluded $3,000 represented the “‘current reasonable
needs’” of the child, directing father, who had gross monthly
income of $117,000, to pay $3,000 per month support,
“rather than independently determining the expenses for
[the child]”]; Hubner, supra, 94 Cal.App.4th at p. 186
[extraordinarily high earning parent’s income “clearly is the
primary factor in a child support determination”]; see also
McGinley v. Herman, supra, 50 Cal.App.4th at p. 945 [where
trial court determined an award of $2,150 per month was
sufficient for an out of wedlock child because it represented
the amount “‘usually’” awarded in “‘cases like this,’” Court of
Appeal reversed, finding court “did not give sufficient
consideration to the child’s right to share in the standard of
living of his extraordinarily high earning father” (italics
omitted)].)
       Second, the court expressed concern that support for Z.
might accrue to the benefit of appellant or her other
children. The Legislature deems it “appropriate[]” that child
support be used to “improve the standard of living of the
custodial household” because this “improve[s] the lives of the
children.” (Section 4053, subd. (f).) Thus, courts have
“consistently recognized” that “‘where the supporting parent
enjoys a lifestyle that far exceeds that of the custodial
parent, child support must to some degree reflect the more




                              20
opulent lifestyle even though this may, as a practical matter,
produce a benefit for the custodial parent.’” (In re Marriage
of Hubner (1988) 205 Cal.App.3d 660, 668; accord, Johnson
v. Superior Court, supra, 66 Cal.App.4th at p. 71; In re
Marriage of Catalano (1988) 204 Cal.App.3d 543, 552.)
      Third, based on the comments made after its ruling,
the court appeared to place the burden on appellant to
justify payment of the guideline amount she sought. “‘When
the extraordinarily high earning supporting parent seeks a
downward departure from a presumptively correct guideline
amount, it is that parent’s “burden to establish application of
the formula would be unjust or inappropriate,” and the lower
award would be consistent with the child’s best interests.’”
(S.P. v. F.G., supra, 4 Cal.App.5th at p. 930.)
      Respondent contends there was evidence before the
court -- e.g., father’s breakdown of his household expenses --
from which the court reasonably could have concluded that
Z.’s needs were in the range of the amount awarded. As the
court held in Rojas v. Mitchell, supra, 50 Cal.App.4th at page
1450, the existence of substantial evidence in the record does
not take the place of the reasoning required by section 4056,
subdivision (a). In any event, nothing in the record indicates
the court relied on any evidence other than appellant’s
income and expense declaration. Even after its ruling was
challenged by appellant’s counsel, the court reiterated its




                              21
reliance on “[appellant’s] income and expense declaration” as
“evidence of the reasonable needs of the child.”17
      Finally, we address appellant’s contention that on
remand, the trial court should be instructed to award
guideline support of $25,325 per month retroactive to
October 2014, because respondent “did not meet his burden
in rebutting the guideline because he presented no evidence
that the guideline exceeded the child’s needs according to the
standard of living attainable by his income.” Respondent
provided a declaration of income and expenses and detailed
information about his expenditures from which information
about his lifestyle and the standard of living enjoyed by him
and his other children might have been extracted. In
addition, Mother presented evidence of the cost of the more
comfortable housing and some of the extracurricular
activities she wished to provide for Z. (See S.P. v. F.G.,
supra, 4 Cal.App.5th at p. 930 [“A party’s burden of proof
may be satisfied with evidence supplied by the party without
the burden”].) On remand, the court may determine that
deviation from the guideline is warranted after reassessing
the evidence under the correct standard and making the
requisite statutory findings.18

17     The only other evidence the court mentioned was “the . . .
evidence that’s been submitted to me about the [expenses] . . .
that the child’s incurring,” another apparent reference to
appellant’s income and expense declaration.
18     We note that the court’s findings and order were made on
form FL-340, submitted by respondent’s counsel. The Judicial
(Fn. continued on next page.)



                                22
                         DISPOSITION
       The order is reversed. The matter is remanded for the
trial court to (1) assess whether the guideline amount of
$25,325 exceeds Z.’s needs under the criteria discussed in
this opinion and if so, (2) state, in writing or on the record,
the reasons the amount of support ordered differs from the
guideline formula amount and the reasons the amount of
support ordered is consistent with the best interests of Z.
Appellant is awarded her costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL
       REPORTS

                                          MANELLA, J.

We concur:




EPSTEIN, P. J.                            WILLHITE, J.



Council has adopted a supplement to form FL-340 -- form FL-
342a (Non-Guideline Child Support Findings Attachment) -- for
mandatory use when a court deviates from the guideline. (See
Gov. Code, § 68511.) Form-342a includes the findings mandated
by section 4056. Even when that form is used, however, the court
must state the reasons for the findings in writing or on the
record. (See Rojas v. Mitchell, supra, 50 Cal.App.4th at pp. 1450-
1451.)




                                23
Filed 3/15/17
                              CERTIFIED FOR PUBLICATION

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                               DIVISION FOUR

Y.R.,                                        B266621

Plaintiff and Appellant,                     (Los Angeles County
                                             Super. Ct. Nos. BF051758)
        v.
                                             ORDER MODIFYING
A.F.,                                        OPINION AND CERTIFYING
                                             OPINION FOR
Defendant and Respondent.                    PUBLICATION
                                             [NO CHANGE IN JUDGMENT]


THE COURT:*
        It is ordered that the opinion filed February 24, 2017 be modified on
page 19, footnote 16, line three as follows:
        Replace the word clearing with cleaning so as to be read as
        “expenses, clothing, and dry cleaning, relating its findings to the . . .
        .”
        The opinion was not certified for publication in the Official Reports.
For good cause it now appears that the opinion should be certified for
publication in the Official Reports. Pursuant to California Rules of Court,
rules 8.1100 and 8.1110, this opinion, as modified, is certified for
publication.
       This modification does not change the judgment.




_______________________________________________________
*EPSTEIN, P. J.        MANELLA, J.            WILLHITE, J.




                                    2